Citation Nr: 1448318	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  05-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a leg length discrepancy.

3.  Entitlement to service connection for a pelvic tilt.

4.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 1998 to December 1998 and active duty from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

The case was remanded in December 2008 to comply with VA's duties to notify, obtain additional service records, and to afford the Veteran a VA examination.  Except for the issues being remanded again, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issues of service connection for upper and lower back disorders, a psychiatric disorder, headaches, and a tremor; and a higher initial compensable rating for mild bilateral shin splints with tibia pain.  The initial rating issue was remanded for the issuance of a statement of the case (SOC).  The RO issued an SOC in March 2010; as the Veteran did not file a substantive appeal, that issue is not on appeal.  In a July 2014 rating decision, the RO granted service connection for depressive disorder, migraine headaches, thoracic and lumbar spine strain, and essential tremors.  Therefore, these issues are no longer on appeal.  

The issues of service connection for a pelvic tilt and scoliosis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited a bilateral shoulder disability or residuals from reported in-service complaints.

2.  A leg length discrepancy is congenital and developmental in nature; other (superimposed) disability of the legs or aggravation in service is not shown.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  A leg length discrepancy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Veteran was notified in letters dated in May 2004, March 2005, and February 2009 regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The February 2009 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of her claims.  A pertinent VA examination was obtained in August 2009.  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2014). Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2014).  

The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to a period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

VA regulations specifically prohibit service connection for a congenital or developmental defect-unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


	1.  Bilateral Shoulder Disorder

The Veteran's STRs show no diagnosis of any bilateral shoulder disorder.  A July 2001 record, not during a period of ACDUTRA or active duty, shows that the Veteran complained of pain between her shoulders.  A December 2002 deployment medical history shows that the Veteran denied symptoms such as arthritis, rheumatism, or bursitis; swollen or painful joints; painful shoulder; and bone, joint, or other deformity.  

The Veteran was afforded a VA general medical examination in September 2004.  She reported right shoulder pain that was currently inactive.  No shoulder disorder was diagnosed. 

Examinations during the Veteran's National Guard service in October 2004 and August 2008 both revealed clinically normal upper extremities.  In her reports of medical history, the Veteran denied symptoms such as arthritis, rheumatism, or bursitis; swollen or painful joints; painfula shoulder; and bone, joint, or other deformity.  

At an August 2009 VA examination, the Veteran reported that she had left shoulder pain in service.  She reported that she was assessed and treated as a shoulder strain.  The Veteran reported that the shoulder pain resolved and she had not had any more pain at all since that time.  Following examination, the Veteran was diagnosed with a right shoulder strain, resolved and without residuals.  The Board observes that there appears to be a typographical error in the examination report to the extent that it shows a reported left shoulder strain in service, as the Veteran reported her right shoulder in 2004 and was diagnosed with a resolved right shoulder at the examination.  Regardless, no current shoulder disorder, left or right, was diagnosed at the August 2009 examination.  

None of the Veteran's treatment records since she filed her claim in 2004 have shown any diagnosis of a bilateral shoulder disorder. 

Based on a review of the evidence, the Board concludes that service connection for a bilateral shoulder disorder is denied.  Although the Veteran reported having a strain during service, a current disability or residuals from the in-service strain have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332 (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a current bilateral shoulder disability or residuals from the strain during service at any time during the appeal period.  As noted above, the VA examiner opined that the Veteran's strain had resolved.

The Veteran is competent to report having bilateral shoulder symptoms.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a bilateral shoulder disability at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a bilateral shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for a bilateral shoulder disorder in April 2004 has a bilateral shoulder disorder or residuals from the in-service strain been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shoulder disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	2.  Leg Length Discrepancy

The Veteran's STRs show no event, injury, or disease to her legs during her ACDUTRA in 1998.  During her active duty in 2003, a March 2003 record shows that the Veteran had a small leg length difference.  In April 2003, she was again shown to have a limb length discrepancy.  There is no evidence of any event, injury, or disease to her legs in 2003.

The September 2004 VA examination revealed asymmetry of leg length.  The August 2009 VA examination also revealed a leg length discrepancy.  The Veteran reported that she was told she had it while in service.  The examiner noted that the Veteran had never had any significant leg trauma or surgery.  Following examination, the examiner opined that the Veteran's leg length difference was congenital.  The examiner also opined that there was no evidence that the leg difference was acquired at any time in the service.  The examiner further opined that there was nothing in the service records indicating an injury or treatment that would have led to that difference.  The examiner noted that it was merely found based on examination for her other conditions.  The examiner opined that it was not a defect or disease process.  The examiner also opined that it was not worsened due to service; there was no evidence to support that.  

None of the Veteran's treatment records contain any opinion indicating that her leg length discrepancy is not congenital.  There is also no opinion indicating that the leg length discrepancy is related in any way to her military service.  

Based on a review of the evidence, the Board finds that service connection for a leg length discrepancy is not warranted.  Although the Veteran's STRs from her active duty in 2003 show that that was when it was first diagnosed, the evidence shows that it is congenital and there was no superimposed injury or worsening during the Veteran's military service.  

In this case, the August 2009 VA examiner opined that the Veteran's leg length discrepancy was congenital in nature and that there was no injury or treatment in service that would have led to that difference.  The examiner also opined that it was not worsened due to service.  The examiner further opined that there was no evidence that the leg difference was acquired at any time in the service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing her records, the Board accords this opinion great probative value.  It is also uncontradicted; no medical professional has provided any opinion indicating that the Veteran's leg length discrepancy is not congenital.  Additionally, the evidence fails to show that the Veteran had a superimposed injury or that her leg length discrepancy was incurred or aggravated in service.  Indeed, the Veteran has not reported such occurring during service.  No medical professional has provided any opinion indicating that the Veteran incurred a superimposed injury or that it was worsened by the Veteran's military service.  Considering that the Veteran's leg length discrepancy is congenital, absent evidence that there was a superimposed injury for a defect or that it was incurred in or aggravated during service for a disease, service connection is not warranted.

The claims folder contains no competent and probative evidence of a leg length discrepancy being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a current leg length discrepancy and her active duty, service connection for a leg length discrepancy is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a leg length discrepancy falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without evidence of a superimposed disease or injury, the aggravation of a congenital disease, the onset of a non-congenital leg length discrepancy in service, or competent evidence of an association between a leg length discrepancy and the Veteran's active duty, service connection for a leg length discrepancy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a leg length discrepancy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a leg length discrepancy is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for a leg length discrepancy is denied.


REMAND

Regrettably, another remand is necessary for the remaining issues on appeal.  The Veteran was afforded an examination in August 2009.  The examiner found that the Veteran did not have a pelvic tilt or scoliosis; however, in a February 2012 addendum, the examiner opined that the Veteran's scoliosis was congenital.  No opinion regarding whether it was a disease or defect was provided.  While the August 2009 examiner found that the Veteran did not have a pelvic tilt, a September 2004 examiner did note that the Veteran had a pelvic tilt.  Considering that the Veteran's leg length discrepancy and scoliosis were both opined to be congenital, it is possible that the pelvic tilt may also be congenital.  The Board concludes that a new examination is necessary to determine whether the Veteran does in fact have a pelvic tilt; and, if so, is it congenital.  An opinion regarding whether scoliosis is a disease or defect should also be provided.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records from the Montgomery VA Medical Center.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed pelvic tilt and scoliosis.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to the following:

A.  Pelvic Tilt

i.  Whether any diagnosed pelvic tilt is a congenital abnormality (if no pelvic tilt is found on examination, the examiner should address the finding of a pelvic tilt in September 2004).  If so, is such a condition a defect or disease? 

ii.  If the examiner identifies a congenital "defect," then they should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service. 
	
iii.  If the examiner finds a congenital "disease," then they should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service. 

B.  Scoliosis

i.  Whether any diagnosed scoliosis is a congenital abnormality.  If so, is such a condition a defect or disease? 

ii.  If the examiner identifies a congenital "defect," then they should express an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service. 
	
iii.  If the examiner finds a congenital "disease," then they should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


